UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7056



DONALD EUGENE HAYES,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF JUSTICE; NORTH
CAROLINA DEPARTMENT OF JUSTICE; CUMBERLAND
COUNTY SHERIFF’S DEPARTMENT; DARRELL SCALES,
Detective;  NORTH   CAROLINA  DEPARTMENT  OF
CORRECTION; JOHN HAIR, Judge; N. DONALDSON,
Judge,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-20-5-BO)


Submitted:   November 22, 2005            Decided:   December 6, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Eugene Hayes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Donald Eugene Hayes seeks to appeal the district court’s

order    dismissing   his   complaint   seeking    damages   for   alleged

violations of his constitutional rights. We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).             This appeal period is

“mandatory and jurisdictional.”         Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

           The district court’s order was entered on the docket on

March 9, 2004.    The notice of appeal was filed on June 22, 2005.

Because Hayes failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               DISMISSED


                                  - 2 -